Citation Nr: 1812319	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-32 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for duodenal ulcer with gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife






ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A Board travel hearing before the undersigned Veterans Law Judge was held in October 2017.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for a rating in excess of 20 percent for duodenal ulcer with gastroesophageal reflux disease (GERD).  

During the pendency of the appeal, the Veteran testified that his duodenal ulcer with GERD had increased in severity since his most recent VA examination.  See October 2017 Board Hearing Transcript.  The record reflects that the most recent VA examination was conducted in March 2014.  Consequently, the Veteran is entitled to a new VA examination when there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In view of the Veteran's testimony, the Board finds that the Veteran must be scheduled for a new VA examination for his duodenal ulcer with GERD.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his duodenal ulcer with GERD.  The examiner must review the claims file and that review should be noted in the report.  

(a)  The examiner should note the presence or absence of symptoms such as pain, vomiting, material weight loss, hematemesis, melena, anemia, epigastric distress, dysphagia, pyrosis, regurgitation, or substernal or arm or shoulder pain.

(b)  The examiner shoulder describe the overall effect of the Veteran's symptoms of duodenal ulcer with GERD on his health, to include whether duodenal ulcer with GERD produces severe, considerable, or less than considerable impairment of the Veteran's health.  

2.  After completing the above, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




